Exhibit 10.3

CONFIDENTIAL

 

TO: Southcross Holdings LP,

Southcross Energy Partners, L.P. and

Wells Fargo Bank, N.A.

 

  Re: Backstop Investment Commitment

Ladies and Gentlemen:

This Backstop Investment Commitment Letter (this “Letter Agreement”) is made as
of December 29, 2016 by and among:

 

  i. Southcross Energy Partners, L.P. (“SXE”),

 

  ii. Southcross Holdings LP (“Holdings”),

 

  iii. Wells Fargo Bank, N.A., as administrative agent (the “Administrative
Agent”) under the Third Amended and Restated Revolving Credit Agreement, dated
as of August 4, 2014, among SXE, as borrower, the Administrative Agent, and the
lenders party thereto (as amended on or prior to the Effective Date, the “SXE
Revolving Credit Agreement”),

 

  iv. TW Southcross Aggregator LP (“TW Aggregator”),

 

  v. TW BBTS Aggregator LP (“TW Main”),

 

  vi. TW Southcross Sidecar II LP (“TW Sidecar”),

 

  vii. TW Southcross Sidecar II(N-QP) LP (“TW Sidecar N-QP” and, together with
TW Main and TW Sidecar, the TW Funds”),

 

  viii. EIG BBTS Holdings, LLC (“EIG Aggregator”),

 

  ix. EIG Energy XV (BBTS) Blocker, LLC (“EIG XV Blocker”),

 

  x. EIG Energy Fund XV Holdings, LP (“EIG XV Holdings”),

 

  xi. EIG Energy Fund XV Cayman Blocker, LP (“EIG XV Cayman Blocker”),

 

  xii. EIG Energy Fund XV (Cayman), L.P. (“EIG XV Cayman”),

 

  xiii. EIG Energy Fund XV-B, L.P. (“EIG XV-B”),

 

  xiv. EIG Energy Fund XV-A, L.P. (“EIG XV-A”),

 

  xv. EIG Energy Fund XV, L.P. (“EIG XV” and, together with EIG XV Blocker, EIG
XV Holdings, EIG XV Cayman Blocker, EIG XV Cayman, EIG XV-B, and EIG XV-A, the
“EIG XV Funds”),

 

  xvi. EIG Energy XIV Blocker (BBTS), LLC (“EIG XIV Blocker”),

 

  xvii. EIG Energy Fund XIV (Cayman), L.P. (“EIG XIV Cayman”),

 

  xviii. EIG Energy Fund XIV-B, L.P. (“EIG XIV-B”),



--------------------------------------------------------------------------------

  xix. EIG Energy Fund XIV-A, L.P. (“EIG XIV-A”), and

 

  xx. EIG Energy Fund XIV, L.P. (“EIG XIV” and, together with EIG XIV Blocker,
EIG XIV Cayman, EIG XIV-B, and EIG XIV-A, the “EIG XIV Funds”)

Reference is made to the Investment Agreement attached hereto as Annex I (as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms, the “Investment Agreement”), dated as of the
date hereof, by and among Holdings, SXE, and the Administrative Agent.
Capitalized terms used herein without definition shall have the meanings given
to them in the Investment Agreement.

1.    Subject to receipt of a valid Backstop Demand meeting the requirements of
Section 2.2 of the Investment Agreement by the EIG XIV Funds and the EIG XV
Funds (collectively, the “EIG Funds”), the EIG Funds shall, within thirteen
(13) Business Days of delivery of the applicable Investment Notice, be severally
obligated, in accordance with the percentages set forth below, to fund an amount
equal to 50.00% of the applicable Sponsor Shortfall Amount (or such larger
amount as is unanimously agreed in writing by each of the TW Aggregator, the TW
Funds, the EIG Aggregator and the EIG Funds (each, a “Sponsor”, and together,
the “Sponsors”)) (the “EIG Amount”) as follows:

 

  i. EIG XV-B shall contribute 11.46675% of the EIG Amount to EIG XV Holdings,
which shall in turn contribute such amount to EIG XV Blocker, which shall in
turn contribute such amount to the EIG Aggregator;

 

  ii. EIG XV Cayman shall contribute 9.29633% of the EIG Amount to EIG XV Cayman
Blocker, which shall in turn contribute such amount to EIG XV Holdings, which
shall in turn contribute such amount to EIG XV Blocker, which shall in turn
contribute such amount to the EIG Aggregator,

 

  iii. EIG XV-A shall contribute 11.86021% of the EIG Amount to the EIG
Aggregator,

 

  iv. EIG XV shall contribute 17.37671% of the EIG Amount to the EIG Aggregator,

 

  v. EIG XIV Cayman shall contribute 11.25871% of the EIG Amount to EIG XIV
Blocker, which shall in turn contribute such amount to the EIG Aggregator,

 

  vi. EIG XIV-B shall contribute 3.11974% of the EIG Amount to EIG XIV Blocker,
which shall in turn contribute such amount to the EIG Aggregator,

 

  vii. EIG XIV-A shall contribute 18.81202% of the EIG Amount to the EIG
Aggregator, and



--------------------------------------------------------------------------------

  viii. EIG XIV shall contribute 16.80953% of the EIG Amount to the EIG
Aggregator.

2.    Upon receipt of the EIG Amount pursuant to the contributions described in
Section 1 of this Letter Agreement, the EIG Aggregator shall promptly (but in
any event within thirteen (13) Business Days of delivery of the applicable
Investment Notice) use the entirety of such EIG Amount to fund, in such
proportions as the EIG Aggregator shall elect, (i) a Qualifying Investment
pursuant Section 2.2 of the Investment Agreement or (ii) to the extent permitted
by the limited partnership agreement of Holdings and the Investment Agreement, a
contribution to Holdings in exchange for new equity in Holdings issued pursuant
the terms of the limited partnership agreement of Holdings and otherwise on
terms reasonably agreed between Holdings and the EIG Aggregator.

3.    Subject to receipt of a valid Backstop Demand meeting the requirements of
Section 2.2 of the Investment Agreement by the TW Funds, the TW Funds shall,
within thirteen (13) Business Days of delivery of the applicable Investment
Notice, be severally obligated, in accordance with the percentages set forth
below, to fund an amount equal to 50.00% of the applicable Sponsor Shortfall
Amount (or such larger amount as is unanimously agreed in writing by each
Sponsor) (the “TW Amount”) as follows (or in such other proportions directed by
TW Aggregator at the time of the receipt of such Backstop Demand; provided that
the TW Funds must be capable of, and have sufficient liquidity to, fund
alternative proportions for such alternative direction to govern):

 

  i. TW Sidecar shall contribute 98.95% of the TW Amount to the TW Aggregator,
and

 

  ii. TW Sidecar N-QP shall contribute 1.05% of the TW Amount to the TW
Aggregator.

4.    Upon receipt of the TW Amount pursuant to the contributions described in
Section 3 of this Letter Agreement, the TW Aggregator shall promptly (but in any
event within thirteen (13) Business Days of delivery of the applicable
Investment Notice) use the entirety of such TW Amount to fund, in such
proportions as the TW Aggregator shall elect, (i) a Qualifying Investment
pursuant Section 2.2 of the Investment Agreement or (ii) to the extent permitted
by the limited partnership agreement of Holdings and the Investment Agreement, a
contribution to Holdings in exchange for new equity in Holdings issued pursuant
the terms of the limited partnership agreement of Holdings and otherwise on
terms reasonably agreed between Holdings and the TW Aggregator.

5.    For the avoidance of doubt, and notwithstanding anything in this Letter
Agreement to the contrary, (i) the aggregate funding obligations of the EIG
Funds and the EIG Aggregator under this Letter Agreement shall not exceed
$7,500,000 (the “EIG Commitment”) and (ii) the aggregate funding obligations of
the TW Funds and the TW Aggregator under this Letter Agreement shall not exceed
$7,500,000 (the “TW Commitment”).



--------------------------------------------------------------------------------

6.    The Sponsors’ respective several obligations to fund their respective
portions of the EIG Commitment or the TW Commitment, as applicable, may not be
assigned; provided, that any Sponsor may fund all or a portion of its respective
portion of the EIG Commitment or the TW Commitment, as applicable, through
affiliates or affiliated funds or to entities governed by an affiliate or an
affiliated fund; provided, further, that any such funding arrangements shall not
relieve such Sponsor of its obligations under this Letter Agreement.

7.    During the term of this Letter Agreement, no EIG Funding Entity with a
share of the EIG Commitment will, as of the last day of any fiscal quarter,
permit the ratio (the “EIG Liquidity Ratio”) of (x) the liquidity of such EIG
Funding Entity (which may include, without duplication, cash on hand, unfunded
capital commitments and availability under any credit facilities) to (y) the
unfunded amount of such EIG Funding Entity’s pro rata share of the EIG
Commitment as of the end of such fiscal quarter, to be less than 1.10 to 1.00.

8.    Promptly after the last day of each fiscal quarter, but in any event not
later than (x) for fiscal quarters ending March 31, June 30, or September 30, 60
days after the end of each such fiscal quarter and (y) for fiscal quarters
ending December 31 (commencing with the fiscal quarter ending December 31,
2016), 90 days after the end of each such fiscal quarter, the EIG Aggregator
shall deliver to each of SXE and the Administrative Agent (i) a certificate of a
financial officer in the form attached hereto as Annex II certifying, to the
knowledge of such financial officer, as to whether a default by any EIG Fund or
the EIG Aggregator has occurred and is continuing hereunder and, if a default
has occurred and is continuing, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) copies of the most
recently available regular financial reports (prepared in conformity with GAAP)
of the EIG Funding Entities.

9.    During the term of this Letter Agreement, no TW Funding Entity with a
share of the TW Commitment will, as of the last day of any fiscal quarter,
permit the ratio (the “TW Liquidity Ratio”) of (x) the liquidity of such TW
Funding Entity (which may include, without duplication, cash on hand, unfunded
capital commitments and availability under any credit facilities) to (y) the
unfunded amount of such TW Funding Entity’s pro rata share of the TW Commitment
as of the end of such fiscal quarter, to be less than 1.10 to 1.00.

10.    Promptly after the last day of each fiscal quarter, but in any event not
later than (x) for fiscal quarters ending March 31, June 30, or September 30, 60
days after the end of each such fiscal quarter and (y) for fiscal quarters
ending December 31 (commencing with the fiscal quarter ending December 31,
2016), 90 days after the end of each such fiscal quarter, the TW Aggregator
shall deliver to each of SXE and the Administrative Agent (i) a certificate of a
financial officer in the form attached hereto at Annex II certifying, to the
knowledge of such financial officer, as to whether a default by any TW Fund or
the TW Aggregator has occurred and is continuing hereunder and, if a default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) copies of the most
recently available regular financial reports (prepared in conformity with GAAP)
of the TW Funding Entities.



--------------------------------------------------------------------------------

11.    Each Sponsor understands and agrees, to the fullest extent permitted
under applicable law and except as otherwise be expressly provided herein, that
each Sponsor shall remain obligated hereunder and the enforceability and
effectiveness of this Letter Agreement and the rights, remedies, powers and
privileges of Holdings, SXE and the Administrative Agent under this Letter
Agreement shall not be affected, limited, reduced, discharged or terminated in
any way as a result of, and each Sponsor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability of the SXE Revolving Credit
Agreement, the Investment Agreement, any other Loan Document; (B) the
insolvency, bankruptcy arrangement, reorganization, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Sponsor, Holdings
or any other Person at any time liable for the payment of all or part of the
Holdings’ obligations under the Investment Agreement or the failure of Holdings,
SXE or the Administrative Agent to file or enforce a claim in bankruptcy or
other proceeding with respect to any person. Notwithstanding the foregoing, the
Sponsors obligations shall be subject to the express terms and conditions of
this Letter Agreement (including, with respect to the applicable Sponsors’
obligations under Sections 1, 2, 3, and 4, the receipt of a valid Backstop
Demand meeting the requirements of Section 2.2 of the Investment Agreement).

12.    In the event any payment by Holdings or any Sponsor in respect of the
obligations of Holdings under the Investment Agreement is held to constitute a
preference, fraudulent transfer or other voidable payment under any bankruptcy,
insolvency or similar law, or if for any other reason, SXE is required to refund
such payment or pay the amount thereof to any other party, such payment by
Holdings or any Sponsor to SXE shall not constitute a release of any from any
liability hereunder, and this Letter Agreement shall continue to be effective or
shall be reinstated (notwithstanding any prior release, surrender or discharge
by SXE of this Letter Agreement or of any Sponsor), as the case may be, with
respect to, and this Letter Agreement shall apply to, any and all amounts so
refunded by SXE or paid by SXE to another Person.

13.    Notwithstanding anything to the contrary contained herein (including
without limitation, Section 16), each Sponsor hereby consents to the pledge by
SXE of all of its rights under this Letter Agreement as Collateral in favor of
(i) the Administrative Agent, for the ratable benefit of the Secured Parties
pursuant to the Guaranty and Collateral Agreement and (ii) the Term
Administrative Agent, for the ratable benefit of the Secured Parties (as defined
in the Term Loan Agreement) pursuant to the Guaranty and Collateral Agreement
(as defined in the Term Loan Agreement). SXE, Holdings and each Sponsor
acknowledge that this Letter Agreement is a Loan Document. Capitalized terms
used in this paragraph without definition herein or in the Investment Agreement
shall have the meanings given to them in the Credit Agreement.

14.    This Letter Agreement shall become effective only upon execution and
delivery of (i) this Letter Agreement and (ii) the Investment Agreement.



--------------------------------------------------------------------------------

15.    This Letter Agreement, and all obligations hereunder (including each
Sponsor’s several obligations to fund to its respective portion of the EIG
Commitment or the TW Commitment, as applicable) shall terminate upon the
earliest to occur of (i) termination of the Investment Agreement and (ii) the
date on which there is no remaining Committed Amount under the Investment
Agreement (subject to reinstatement solely as provided in Section 12 above).

16.    Except as set forth in Section 13, this Letter Agreement shall be binding
on and solely to the benefit of and enforceable by the parties hereto and
nothing set forth in this Letter Agreement shall be construed to confer upon or
give to any other Person any benefits, rights or remedies under this Letter
Agreement. The funding obligations of each Sponsor contained herein shall be
directly enforceable by Holdings, SXE and the Administrative Agent, including by
means of specific performance as provided in Section 17, at the sole cost and
expense of SXE and reimbursable to the Administrative Agent pursuant to
Section 12.03 of the Credit Agreement.

17.    Each Sponsor acknowledges and agrees that damages may be difficult to
ascertain and may not be an adequate remedy for its breach of this Letter
Agreement, and therefore SXE (and the Administrative Agent on behalf of SXE)
shall be entitled to specifically enforce this Agreement. Any past due amount
owing under this Letter Agreement shall accrue interest at a rate per annum
equal to two percent (2%) and shall be payable upon demand.

18.    Notwithstanding anything that may be expressed or implied in this Letter
Agreement, the parties hereto, by their acceptance of the benefits of this
equity commitment, each covenant, agree and acknowledge that no Person other
than the parties hereto shall have any obligation hereunder and that,
notwithstanding that the undersigned may be a limited partnership, no recourse
hereunder or under any documents or instruments delivered in connection herewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder, other direct or
indirect beneficial owner, affiliate or assignee of the undersigned or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, other direct or indirect beneficial
owner, affiliate or assignee of any of the foregoing, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law or otherwise, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder, other direct or indirect beneficial owner, affiliate or assignee of
the undersigned or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder, other direct or
indirect beneficial owner, affiliate or assignee of any of the foregoing, as
such, for any obligations of the undersigned under this Letter Agreement or any
documents or instruments delivered in connection herewith or for any claim based
on, in respect of, or by reason of such obligation or their creation.



--------------------------------------------------------------------------------

19.    Each of the Sponsors hereby severally represents and warrants to
Holdings, SXE and the Administrative Agent that (i) such Sponsor has all
necessary power and authority to execute, deliver and perform this Letter
Agreement, (ii) the execution, delivery and performance of this Letter Agreement
by such Sponsor has been duly and validly authorized and approved by all
necessary limited partnership or corporate action by such Sponsor, (iii) this
Letter Agreement has been duly and validly executed and delivered by such
Sponsor and constitutes a valid and legally binding obligation of such Sponsor,
and (iv) the execution, delivery and performance of this Letter Agreement by
such Sponsor does not and will not conflict with, violate the terms of or result
in the acceleration of any obligation under (a) any material contract, material
commitment or other material instrument to which such Sponsor is a party or is
bound, or (b) the limited liability company agreement, limited partnership
agreement, or other applicable governing documents of such Sponsor.

20.    All notices, demands (including Backstop Demands) or communications to
the Sponsors required or permitted under this Letter Agreement shall be in
writing and delivered personally, by reputable overnight delivery service or
other courier with charges prepaid, by certified mail, postage prepaid and
return receipt requested, or by facsimile transmission or e-mail that is
confirmed by the recipient writing, sent as follows:

If to the EIG Aggregator or any EIG Fund:

EIG Global Energy Partners

333 Clay Street, Suite 3500

Houston, TX, 77002

Attention: Matthew Hartman

Fax: (713) 615-7468

Email: matthew.hartman@eigpartners.com

with copies (which alone shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY, 10022

Attention: M. Natasha Labovitz

Fax: (212) 909-6836

Email: nlabovitz@debevoise.com



--------------------------------------------------------------------------------

If to the TW Aggregator or any TW Fund:

Tailwater Capital LLC

2021 McKinney Ave., Ste. 1250

Dallas, TX 75201

Attention: Jason Downie

Fax: 214-292-8562

Email: jdownie@tailwatercapital.com

If to the Administrative Agent:

Wells Fargo Bank, N.A.

1000 Louisiana Street

9th Floor

Houston, TX 77002

Attn: Kristen Brockman

Fax: (713) 739-1087

Email: Kristen.Brockman@wellsfargo.com

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

2001 Ross Ave., Suite 3700

Dallas, TX 75201-2975

Attn: Chris Dawe

Fax: 214-999-7837

Email: cdawe@velaw.com

21.    This Letter Agreement shall be governed in all respects, including as to
validity, interpretation and effect, by the laws of the State of New York, New
York County, without giving effect to its principles or rules of conflict of
laws, to the extent such principles are not mandatorily applicable by statute
and would permit or require the application of the laws of another jurisdiction.
The parties hereto hereby irrevocably submit to the jurisdiction of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, in the City of New York (and in the absence of federal
jurisdiction, the parties hereto consent to be subject to the exclusive
jurisdiction of the Supreme Court of the State of New York, New York County)
solely in respect of the interpretation and enforcement of the provisions of
this Letter Agreement, and irrevocably agree that all claims in respect of the
interpretation and enforcement of the provisions of this Letter Agreement, or
with respect to any action or proceeding hereunder, shall be heard and
determined in the United States District Court for the Southern District of New
York sitting in the Borough of Manhattan, in the City of New York (and in the
absence of federal jurisdiction, the parties hereto consent to be subject to the
exclusive jurisdiction of the Supreme Court of the State of New York, New York
County), and that such jurisdiction of such courts with respect thereto shall be
exclusive, except solely to the extent that all such courts shall lawfully
decline to exercise such



--------------------------------------------------------------------------------

jurisdiction. Each party hereto hereby waives and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject to such jurisdiction. Each party hereto hereby
waives and agrees not to assert, to the maximum extent permitted by law, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that such action, suit or proceeding may not be brought or is not
maintainable in such courts, that the venue thereof may not be appropriate or
that this Letter Agreement may not be enforced in or by such courts. The parties
hereto hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of any such dispute. THE PARTIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN ANY
MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER AGREEMENT.

22.    Together with the Investment Agreement, this Letter Agreement constitutes
the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between the undersigned or any of its affiliates
and any other person with respect to the subject matter hereof. The terms of
this Letter Agreement may not be modified or otherwise amended, or waived,
except pursuant to a written agreement signed by the parties hereto. This Letter
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.

23.    A default or breach by any Sponsor under this Agreement that does not
involve the payment of money shall not constitute a default or breach by such
Sponsor for purposes of the Credit Agreement provided that the full Committed
Amount is funded into SXE within the timelines set forth in the Investment
Agreement.

[Rest of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

Very truly yours, EIG Energy Fund XIV, L.P. By: EIG Management Company, LLC, its
sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy Fund XIV-A,
L.P. By: EIG Management Company, LLC, its sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy Fund XIV-B,
L.P. By: EIG Management Company, LLC, its sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

EIG Energy Fund XIV (Cayman), L.P. By: EIG Management Company, LLC, its
sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy XIV Blocker
(BBTS), LLC By: EIG Management Company, LLC, it manager By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy Fund XV, L.P.
By: EIG Management Company, LLC, its sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

EIG Energy Fund XV-A, L.P. By: EIG Management Company, LLC, its sub-advisor By:
 

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy Fund XV-B,
L.P. By: EIG Management Company, LLC, its sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy Fund XV
(Cayman), L.P. By: EIG Management Company, LLC, its sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

EIG Energy Fund XV Cayman Blocker, L.P. By: EIG Energy Fund XV Cayman Blocker
GP, LLC, its general partner By: EIG Energy Fund XV (Cayman), L.P., its sole
member By: EIG Management Company, LLC, its sub-advisor By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy Fund XV
Holdings, LP By: EIG Funds Management, LLC, its general partner By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President EIG Energy XV (BBTS)
Blocker, LLC By: EIG Management Company, LLC, its manager By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

EIG BBTS Holdings, LLC By: EIG Management Company, LLC, its manager By:  

/s/ Wallace Henderson

Name:   Wallace Henderson Title:   Managing Director By:  

/s/ Matthew Hartman

Name:   Matthew Hartman Title:   Senior Vice President

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

TW Southcross Aggregator LP By: TW/LM GP SUB, LLC, its general partner By:  

/s/ Jason Downie

Name:   Jason Downie Title:   Managing Partner TW Southcross Sidecar II LP By:
TW GP EF-I GP, LLC, its general partner By:  

/s/ Jason Downie

Name:   Jason Downie Title:   Managing Partner TW Southcross Sidecar II(N-QP) LP
By: TW GP EF-I GP, LLC, its general partner By:  

/s/ Jason Downie

Name:   Jason Downie Title:   Managing Partner TW BBTS Aggregator LP By: TW/LM
GP SUB, LLC, its general partner By:  

/s/ Jason Downie

Name:   Jason Downie Title:   Managing Partner

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first above written: SOUTHCROSS HOLDINGS
LP By:   SOUTHCROSS HOLDINGS GP LLC,   its General Partner By:  

/s/ Kelly J. Jameson

Name:   Kelly J. Jameson Title:   Senior Vice President and General Counsel
SOUTHCROSS ENERGY PARTNERS, L.P. By:   SOUTHCROSS ENERGY PARTNERS GP, LLC,   its
General Partner By:  

/s/ Bret M. Allan

Name:   Bret M. Allan Title:   Senior Vice President and Chief Financial Officer

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Administrative Agent

By:  

/s/ Kristen Brockman

Name:   Kristen Brockman Title:   Director

 

[Signature Page to Backstop Investment Commitment Letter]



--------------------------------------------------------------------------------

Annex I

Investment Agreement

[See Attached]



--------------------------------------------------------------------------------

Annex II

Form of Compliance Certificate

I, [                    ]1, the financial officer of [the manager of] [EIG BBTS
Holdings, LLC] / [TW Southcross Aggregator LP] (the “Sponsor”) (solely in such
capacity and not in my individual capacity), hereby certify that, to my
knowledge, with respect to that certain Backstop Investment Commitment Letter,
dated as of December [●], 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Letter Agreement”;
capitalized terms used herein without definition shall have the meanings given
to them in such Letter Agreement) by and among Southcross Energy Partners, L.P.,
Southcross Holdings LP, Wells Fargo Bank, N.A., as administrative agent, the
Sponsor and the other parties thereto, no default by any of (i) the Sponsor or
(ii) any [TW] / [EIG] Fund has occurred and is continuing thereunder.2

 

By:  

 

Name:   Title:  

 

 

1  Insert name of financial officer.

2  If a default has occurred and is continuing, then instead specify the details
of such default and any action taken or proposed to be taken with respect
thereto.